DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Response to Amendment
The Amendment filed on 5/31/2022 has been entered. Claims 1-3, 5-15 and 17-22 remain pending in the application and rejected.

Response to Arguments
Applicant’s arguments on pages 9-10 with respect to claims 1-3, 5-15 and 17-22 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Michalscheck (US PGPub 2016/0284073) in view of Schmirler (US PGPub 2018/0131907), and in further view of Yamana (US PGPub 2018/0301171).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michalscheck (US PGPub 2016/0284073) in view of Schmirler (US PGPub 2018/0131907), and in further view of Yamana (US PGPub 2018/0301171).

Regarding claim 1, Michalscheck teaches a system for monitoring a plurality of machines of a facility (Michalscheck, see abstract, a system may include a multi-purpose sensor coupled to a machine operating in an industrial environment and control/monitoring system), the system comprising:
a plurality of networked electronic devices configured to communicate with one another via at least one network (Michalscheck, see figure 2 and paragraph 0023, the industrial automation system may include a communication architecture that is structured according to a tri-partite paradigm that facilitates communications between a device, a computing device, and a cloud-based computing system), the plurality of networked electronic devices including:
at least one first networked electronic device connected to a respective machine of the plurality of machines (Michalscheck, see paragraph 0037, the industrial automation equipment 16 and/or the control/monitoring device 14 may include a computing device and/or a communication component that enables the industrial equipment 16 to communicate data between each other and other devices) and configured to receive machine data from the respective machine and transmit the machine data on the at least one network (Michalscheck, see paragraph 0035, sensors 18 and actuators 20 may monitor various properties of the industrial automation equipment 16 and may be involved to adjust operations of the industrial automation equipment 16, respectively); and
at least one second networked electronic device having a video camera configured to capture video of the facility and being configured to transmit the captured video on the at least one network (Michalscheck, see paragraph 0079, The cameras 79 may obtain video and/or image data and send the data to the processor 68, which may process the data and/or store the data in the memory 70); and
at least one computing device having a display screen, the at least one computing device being configured to (i) receive the machine data from the at least one first networked electronic device (Michalscheck, see paragraph 0055, The display 42 may depict visualizations associated with software or executable code being processed by the processor 36. the display 42 may serve as a user interface to communicate with the industrial automation equipment 16. The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like), (ii) receive the captured video from the at least one second networked electronic device (Michalscheck, see paragraph 0100, The data signals may each include a set of data indicating measurements or readings taken by the sensors and/or video data obtained by the camera 79. The received data may be used by the processor 68 to monitor (block 144) a first set of data including settings of the industrial automation equipment 16, operational parameters of the industrial automation equipment 16, signatures from sensor measurements, and/or image/video data when the industrial automation equipment 16 is operating efficiently and/or productively), and (iii) display a graphical user interface on the display screen (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Michalscheck teaches the above yet fails to teach the graphical user interface including the captured video and a graphical depiction of the machine data that is overlayed upon the captured video.
Then Schmirler teaches the graphical user interface including the captured video and a graphical depiction of the machine data that is overlayed upon the captured video (Schmirler, see paragraphs 0051 and 0089, The presentation system 302 can also be configured to work in conjunction with video capture devices (e.g., 360-degree cameras, webcams, swivel-based IP cameras, etc.) installed at one or more locations within the plant environment. In an example implementation in which 360-degree cameras are integrated with the system, presentation system 302 can deliver, on request, a live 360-degree video feed of the plant floor to the user's wearable appliance 206. The presentation system can enhance or augment this live view with superimposed operational or status data positioned on or near the view representations of relevant machines or devices, thereby yielding an augmented reality view of the environment. production statistic icons 802 are rendered at a fixed location above the production area. Example statistics that can be rendered via production statistic icons 802 include, but are not limited to, overall equipment effectiveness (OEE), performance or production efficiency, percentage of machine availability over time, product quality statistics, cycle times, overall downtime or runtime durations (e.g., accumulated or per work shift), or other such statistics).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michalscheck with virtual reality and augmented reality for industrial automation of Schmirler, because doing so would make Michalscheck more efficient in facilitating visualization of information relating to the controlled industrial processes on one or more pre-developed operator interface screens (Schmirler, see paragraph 0047).

Michalscheck in view of Schmirler teaches the above yet fails to teach the graphical depiction including a bar graph representing a progress of a task that is performed by the plurality of machines, the bar graph having a plurality of bars, each bar in the plurality of bars indicating a progress of a respective step in a plurality of steps that make up the task that is performed by the plurality of machines.
Then Yamana teaches the graphical depiction including a bar graph representing a progress of a task that is performed by the plurality of machines (Yamana, see figure 35B and paragraph 0316, FIG. 35B illustrates a bar chart 771 as an example chart drawn by the chart setting unit 410), the bar graph having a plurality of bars, each bar in the plurality of bars indicating a progress of a respective step in a plurality of steps that make up the task that is performed by the plurality of machines (Yamana, see figure 35B and paragraph 0316, The bar chart 771 represents, with bar height, the magnitude of difference between the ideal production amount and the achieved production amount of each unit time of each process. Also with the charts other then the heat map, the user can instantly understand in which time (unit time) and in what process the production is slow and short of the ideal production amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michalscheck in view of Schmirler with information processing apparatus, information processing system and information processing method of Yamana, because doing so would make Michalscheck in view of Schmirler more efficient in providing technologies to collect data indicating a state of production and visualize the data, for example, as a graph (Yamana, see paragraph 0003).

Regarding claim 2, Michalscheck in view of Schmirler and Yamana teaches wherein at least one first networked electronic device includes a hardware interface configured to receive the machine data from at least one of a controller of the respective machine, an actuator of the respective machine, and a sensor of the respective machine (Michalscheck, see paragraph 0037, The communication component may include a network interface that may enable the industrial automation equipment 16 to communicate via various protocols such as EtherNet/IP®, ControlNet®, DeviceNet®, or any other industrial communication network protocol).

Regarding claim 3, Michalscheck in view of Schmirler and Yamana teaches wherein the machine data includes inputs and outputs of a programmable logic controller of the respective machine (Michalscheck, see paragraph 0032, the control and monitoring system 10 may also include controllers, input/output (I/O) modules, motor control centers, operator interfaces, contactors, starters, drives, relays, network switches (e.g., Ethernet switches, modular-managed, fixed-managed, service-router, industrial, unmanaged, etc.), and the like).

Regarding claim 5, Michalscheck in view of Schmirler and Yamana teaches wherein the graphical user interface includes a plurality of virtual indicators, each virtual indicator in the plurality of virtual indicators being associated with a respective machine of the plurality of machines, each virtual indicator in the plurality of virtual indicators representing machine data received from the respective machine (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Regarding claim 6, Michalscheck in view of Schmirler and Yamana teaches wherein each virtual indicator in the plurality of virtual indicators represents an operating status of the respective machine (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Regarding claim 7, Michalscheck in view of Schmirler and Yamana teaches wherein the graphical user interface includes at least one performance metric of the facility, the at least one computing device being configured to determine the at least one performance metric based on the machine data (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Regarding claim 8, Michalscheck in view of Schmirler and Yamana teaches wherein the at least one performance metric of the facility includes of a productivity of the facility (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Regarding claim 9, Michalscheck in view of Schmirler and Yamana teaches the graphical depiction include a plurality of bar graphs, each bar graph in the plurality of bar graphs representing a progress of a respective task that is performed by the plurality of machines (Yamana, see figure 35B and paragraph 0316, FIG. 35B illustrates a bar chart 771 as an example chart drawn by the chart setting unit 410), each bar graph in the plurality of bar graphs having a respective plurality of bars, each bar in the respective plurality of bars indicating a progress of a respective step in a respective plurality of steps that make up the respective task that is performed by the plurality of machines (Yamana, see figure 35B and paragraph 0316, The bar chart 771 represents, with bar height, the magnitude of difference between the ideal production amount and the achieved production amount of each unit time of each process. Also with the charts other then the heat map, the user can instantly understand in which time (unit time) and in what process the production is slow and short of the ideal production amount).

Regarding claim 10, Michalscheck in view of Schmirler and Yamana teaches the task comprises transforming input materials into output products by way of the plurality of steps (Yamana, see paragraph 0079, The information processing apparatus 4 is, for example, a computer (e.g., a personal computer or PC) or a work station to generate the production log based on the video data captured by the data collecting cameras 2 and draw a heat map or a graph based on the production log).

Regarding claim 11, Michalscheck in view of Schmirler and Yamana teaches wherein the at least one network includes a wired network and a wireless network and at least some of the plurality of networked computing devices include communication hardware configured to communicate via both of the wired network and the wireless network (Michalscheck, see paragraph 0037, the communication component may enable the industrial automation equipment 16 to communicate via various wired or wireless communication protocols, such as Wi-Fi, mobile telecommunications technology (e.g., 2G, 3G, 4G, LTE), Bluetooth®, near-field communications technology, and the like).

Regarding claim 12, Michalscheck in view of Schmirler and Yamana teaches wherein the wireless network comprises a UHF radio network (Michalscheck, see paragraph 0026, he multi-purpose sensing device may include a wireless communication component (e.g., antenna) that enables wirelessly transmitting and receiving data. As a result, the multi-purpose sensing device may reduce wiring complexity by using wireless communication).

Regarding claim 13, Michalscheck in view of Schmirler and Yamana teaches wherein the wireless network comprises a mesh network (Michalscheck, see paragraph 0026, he multi-purpose sensing device may include a wireless communication component (e.g., antenna) that enables wirelessly transmitting and receiving data. As a result, the multi-purpose sensing device may reduce wiring complexity by using wireless communication).

Regarding claim 14, Michalscheck in view of Schmirler and Yamana teaches wherein the wired network comprises a TCP/IP network (Michalscheck, see paragraph 0026, he multi-purpose sensing device may include a wireless communication component (e.g., antenna) that enables wirelessly transmitting and receiving data. As a result, the multi-purpose sensing device may reduce wiring complexity by using wireless communication).

Regarding claim 15, Michalscheck in view of Schmirler and Yamana teaches wherein the wired network is implemented on power lines of the facility (Michalscheck, see paragraph 0034, the industrial automation equipment 16 may include electrical equipment, hydraulic equipment, compressed air equipment, steam equipment, mechanical tools, protective equipment, refrigeration equipment, power lines, hydraulic lines, steam lines, and the like).

Regarding claim 17, Michalscheck in view of Schmirler and Yamana teaches wherein the video camera is configured to capture a video clip in response to a predetermined triggering event being detected (Michalscheck, see paragraph 0054, The image sensor 40 may include any image acquisition circuitry such as a digital camera capable of acquiring digital images, digital videos, or the like).

Regarding claim 18, Michalscheck in view of Schmirler and Yamana teaches wherein at least one computing device is configured to generate and transmit an electronic mail message in response to a predetermined triggering event being detected, the electronic mail message including the captured video clip (Michalscheck, see paragraph 0071, The preventative action may include sending a command (e.g., power off command) to the control/monitoring device 14 and/or the industrial automation equipment 16, sending an alert to the computing device 26, sending an alert to external systems (e.g., cloud-based computing system 28), triggering an alarm in the facility, and so forth).

Regarding claim 19, Michalscheck in view of Schmirler and Yamana teaches wherein at least one third networked electronic device of the plurality of networked electronic devices is configured to operate a component of at least one machine in the plurality of machines in response to a predetermined triggering event being detected (Michalscheck, see paragraph 0071, The preventative action may include sending a command (e.g., power off command) to the control/monitoring device 14 and/or the industrial automation equipment 16, sending an alert to the computing device 26, sending an alert to external systems (e.g., cloud-based computing system 28), triggering an alarm in the facility, and so forth).

Regarding claim 20, Michalscheck in view of Schmirler and Yamana teaches wherein at least one fourth networked electronic device of the plurality of networked electronic devices comprises at least one output device and is configured to operate the least one output device to indicate an operating status of at least one machine in the plurality of machines based on the machine data (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Michalscheck (US PGPub 2016/0284073) in view of Schmirler (US PGPub 2018/0131907).

Regarding claim 21, Michalscheck teaches a system for monitoring a plurality of machines of a facility (Michalscheck, see abstract, a system may include a multi-purpose sensor coupled to a machine operating in an industrial environment and control/monitoring system), the system comprising:
a plurality of networked electronic devices configured to communicate with one another via at least one network (Michalscheck, see figure 2 and paragraph 0023, the industrial automation system may include a communication architecture that is structured according to a tri-partite paradigm that facilitates communications between a device, a computing device, and a cloud-based computing system), the plurality of networked electronic devices including:
at least one first networked electronic devices connected to a respective machine of the plurality of machines (Michalscheck, see paragraph 0037, the industrial automation equipment 16 and/or the control/monitoring device 14 may include a computing device and/or a communication component that enables the industrial equipment 16 to communicate data between each other and other devices) and configured to receive respective machine data from the respective machine and transmit the respective machine data on the at least one network (Michalscheck, see paragraph 0035, sensors 18 and actuators 20 may monitor various properties of the industrial automation equipment 16 and may be involved to adjust operations of the industrial automation equipment 16, respectively), the at least one first networked electronic device being configured to detect a fault of the respective machine (Michalscheck, see paragraph 0097, the processor 68 may learn that some sensor measurement signature variances are indicative of a failure, fault, or abnormal behavior of the industrial automation equipment 16); and
at least one second networked electronic device having a video camera configured to capture live video of the facility and being configured to transmit the captured live video on the at least one network (Michalscheck, see paragraph 0079, The cameras 79 may obtain video and/or image data and send the data to the processor 68, which may process the data and/or store the data in the memory 70); and
at least one computing device having a display screen, the at least one computing device being configured to (i) receive the respective machine data from each the plurality of first networked electronic devices (Michalscheck, see paragraph 0055, The display 42 may depict visualizations associated with software or executable code being processed by the processor 36. the display 42 may serve as a user interface to communicate with the industrial automation equipment 16. The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like) and (ii) display a graphical user interface on the display screen (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Michalscheck teaches the above yet fails to teach the at least one second networked electronic device being configured to capture a video clip with the video camera in response to a fault of one of the plurality of machines of the facility being detected by the at least one first networked electronic device, and the graphical user interface including a graphical depiction of the machine data, the graphical user interface enabling a user to view the captured live video and the captured video clip.
Then Schmirler teaches the at least one second networked electronic device being configured to capture a video clip with the video camera in response to a fault of one of the plurality of machines of the facility being detected by the at least one first networked electronic device (Schmirler, see paragraph 0169, when a user is viewing a motor drive through the wearable appliance 206, presentation system 302 can render a presentation on the wearable appliance 206 that includes operational and/or diagnostic statistics for the drive. Such statistics can include, but are not limited to, motor speed, frequency, current, alarm or fault information (e.g., overcurrent faults), or other such information), and the graphical user interface including a graphical depiction of the machine data, the graphical user interface enabling a user to view the captured live video and the captured video clip. (Schmirler, see paragraph 0104, while the user is viewing a virtual stamping press, rendering component 308 can render a current operating mode of the press (e.g., running, idle, homed, etc.), a current operating speed of the press, a current product count (e.g., a daily total or a total for the current shift), current or historical alarms or faults for the press, or other such information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michalscheck with virtual reality and augmented reality for industrial automation of Schmirler, because doing so would make Michalscheck more efficient in facilitating visualization of information relating to the controlled industrial processes on one or more pre-developed operator interface screens (Schmirler, see paragraph 0047).

Regarding claim 22, Michalscheck teaches a system for monitoring a plurality of machines of a facility (Michalscheck, see abstract, a system may include a multi-purpose sensor coupled to a machine operating in an industrial environment and control/monitoring system), the system comprising:
a plurality of networked electronic devices configured to communicate with one another via at least one network (Michalscheck, see figure 2 and paragraph 0023, the industrial automation system may include a communication architecture that is structured according to a tri-partite paradigm that facilitates communications between a device, a computing device, and a cloud-based computing system), the plurality of networked electronic device including:
at least one first networked electronic device connected to a respective machine of the plurality of machines (Michalscheck, see paragraph 0037, the industrial automation equipment 16 and/or the control/monitoring device 14 may include a computing device and/or a communication component that enables the industrial equipment 16 to communicate data between each other and other devices) and configured to receive machine data from the respective machine and transmit the machine data on the at least one network (Michalscheck, see paragraph 0035, sensors 18 and actuators 20 may monitor various properties of the industrial automation equipment 16 and may be involved to adjust operations of the industrial automation equipment 16, respectively); and
at least one second networked electronic device having a video camera configured to capture live video of the facility and being configured to transmit the captured live video on the at least one network (Michalscheck, see paragraph 0079, The cameras 79 may obtain video and/or image data and send the data to the processor 68, which may process the data and/or store the data in the memory 70); and
at least one computing device having a display screen, the at least one computing device being configured to (i) receive the machine data from the at least one first networked electronic device (Michalscheck, see paragraph 0055, The display 42 may depict visualizations associated with software or executable code being processed by the processor 36. the display 42 may serve as a user interface to communicate with the industrial automation equipment 16. The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like) and (ii) display a graphical user interface on the display screen (Michalscheck, see paragraph 0055, The display 42 may be used to display a graphical user interface (GUI) for operating the industrial automation equipment 16, for tracking the maintenance of the industrial automation equipment 16, performing various procedures (e.g., lockout tagout, placing device offline, replacing component, servicing device) for the industrial automation equipment 16, and the like).

Michalscheck teaches the above yet fails to teach the at least one second networked electronic device being configured to detect a triggering event based on the captured video and capture a video clip with the video camera in response to the triggering event being detected, the graphical user interface including a graphical depiction of the machine data and further fails to teach the graphical user interface enabling a user to view the captured live video and the captured video clip.
Then Schmirler teaches the at least one second networked electronic device being configured to detect a triggering event based on the captured video and capture a video clip with the video camera in response to the triggering event being detected (Schmirler, see paragraph 0169, when a user is viewing a motor drive through the wearable appliance 206, presentation system 302 can render a presentation on the wearable appliance 206 that includes operational and/or diagnostic statistics for the drive. Such statistics can include, but are not limited to, motor speed, frequency, current, alarm or fault information (e.g., overcurrent faults), or other such information), and further teaches the graphical user interface including a graphical depiction of the machine data and the graphical user interface enabling a user to view the captured live video and the captured video clip (Schmirler, see paragraph 0104, while the user is viewing a virtual stamping press, rendering component 308 can render a current operating mode of the press (e.g., running, idle, homed, etc.), a current operating speed of the press, a current product count (e.g., a daily total or a total for the current shift), current or historical alarms or faults for the press, or other such information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michalscheck with virtual reality and augmented reality for industrial automation of Schmirler, because doing so would make Michalscheck more efficient in facilitating visualization of information relating to the controlled industrial processes on one or more pre-developed operator interface screens (Schmirler, see paragraph 0047).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443